Title: To James Madison from John M. Forbes, 26 May 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


26 May 1804, London. “I hope you will do me the justice to believe that it is not without extreme reluctance, and only on the most urgent motives that I am induced so often to address you on my own personal interests, as Connected with a public Commercial Situation under the Government of the United States. If it was a question open to my discussion, whether it is expedient in the Government by granting small salaries to such Consuls as are held to important duties, to raise them above that bias which an absolute dependance on the favor of Merchants & Captains often imposes—I think there are many arguments in support of the affirmative, within my narrow view—all which would be found anticipated in your much more Comprehensive knowledge of the Subject—this, however, is a question on which I am neither authorized or disposed to enter, nor shall I presume to solicit indemnity for my expences in Clerk hire &c. (although, owing to the Port of Hamburg having been shut immediately after the declaration of War the joint emoluments of my trade & Office have not been sufficient to meet them)—the present application is dictated by Considerations far more important, nothing less than that desire to protract life which is known even to the most wretched—having been Confined to my room for more than four months by a Violent attack of the Chronic Rheumatism, I have great doubts whether I Can survive another Winter in the frozen region of northern Germany. Under this impression, a Change of situation, becomes more important than ever to me. Mr. Monroe has known and Commiserated my Sufferings.
“There is a situation in Europe, now occupied by a Foreigner which Would give me at once the hope of health and Commercial advantage—it is the Consulate at Cadiz in Spain. Mr. Yznardi now our Consul there is a Spaniard and, I understand, derives no great Commercial emolument from the Situation. Connected with this appointment (if it should enter into the views of Government to give it to me) I should be happy to make myself useful in any way to the Commission which I learn, is soon to be appointed for the adjustment of American Claims on the Spanish Government. On the one hand, my absence from Cadiz for the first few months after my establishment may be formed and announced would not militate with my personal views, on the other hand, the Small Compensation allowed by Government, although not desireable as a sole object to any one, would give me an existence, while waiting for the Commercial patronage of my friends in the United States. In the course of events another Situation may occur, which would be highly acceptable to me, and very little desired by others. Should our Government enter into any Commercial arrangement with the present Rulers of St Domingo and it should be found expedient to establish a Consulate General at the Cape, I should be very willing to undertake the duties of such an appointment and am in some small degree qualified for them by a residence of eighteen months in that Island and a tolerable knowledge of the colonial french language. A warm climate with good commercial prospects are what I wish to Obtain—but after thus fully explaining my wishes I must add—that I should wish to reserve the right of electing between my present and a new Situation at the end of a few months—because should a new Coalition among the Continental powers against France take place, of which there are, at present, strong indications—it would give to Hamburg a free trade and to me such great advantages, as not even the prospect of severe indisposition and the Chance of death would induce me to relinquish. On the political topics of the day I possess no information other than what you will get through the public papers. I set out for Hamburg this week, on my arrival there, my first object will be to collect and transmit the best information I can obtain of the progress and tendency of those great events which are to lead to another peace or give a new and more terrible Character to the existing War.”
